* Headnotes 1. Sales, 35 Cyc., p. 572; 2. Associations, 5 C.J., Section 61; Liability of Committee contracting in name of association, see 25 R.C.L. 65; 3 R.C.L. Supp. 1401; 3. Frauds, Statute of, 27 C.J., Section 15; 4. Costs, 15 C.J., Section 230 (Anno).
Adams, the appellee, exhibited his bill in the chancery court of Jackson county against the Pascagoula Produce Association as a copartnership, and against more than fifty defendants, including the two appellants here, alleging that these persons composed an organization created among themselves for the purpose of buying and selling farm produce for profit, and for the purpose of purchasing seed and containers for shipment of produce. The complainant alleged that he was in the mercantile business at Long Beach, and delivered to the Pascagoula Produce Association on the order of its representatives certain articles of merchandise, the main feature of which were hampers, containers for the shipment of produce, and alleged a balance due thereon to the amount of one thousand twenty dollars and sixty cents. He further alleged that he could not obtain a list of the members *Page 650 
of the copartnership, but that each and all of them having obtained these items were liable collectively and individually for the whole of this indebtedness to him, and prayed a judgment against the association and each and every member for the entire amount of the indebtedness.
Demurrer was filed and withdrawn by the defendants, and Delmas and Victor, together with about a dozen other defendants, filed their separate answers as members of said association. They denied that the organization was formed for the purpose of purchasing farm produce or the seed or containers for profit. They denied owing anything for seed; and denied that they owed any part of the account sued on; denied that hampers were received or accepted by the association as such; denied that the association sold the same or any part at a profit; asserted in effect that Adams had shipped a carload of the hampers to his own agent at Pascagoula, and that his agent had sold the hampers to individuals. They denied any necessity for an accounting, and set up that the association is an agricultural association formed by parties in the county in the truck growing business, for the purpose of providing a co-operative organization; that it owned no property; had no income; engaged in no business. They further set up that an initiation fee was charged; that the association had no officer who drew a salary; that the only paid employee of said association was one E.G. Hays, who was jointly hired by the association and the complainant; that the association had a written contract with Adams, the complainant, by which the complainant was to handle and sell all the vegetables produced in Jackson county for a commission of fifteen per cent. on the gross sales; named about a dozen parties who were members of the association; and denied that the other parties defendant were members of the association.
They further alleged that the hampers were shipped by the complainant to Pascagoula with a distinct agreement *Page 651 
that the same might be used by the vegetable growers who desired to ship through this association, the hampers to be distributed by Hays, the agent of Adams, and that theretofore it had been the custom of Adams to take from the proceeds of sale his charges for hampers, etc. They charged certain negligence on the part of Adams, which we do not think it necessary to recount here. They named many men who were members of the association and who were not sued or served with process. They made this answer a cross-bill, and prayed for a decree over against Adams for the sum of three hundred fifty-four dollars and seventy-two cents.
Adams answered the cross-bill; denied the negligence and liability set out in the cross-bill as against him; set up specifically that a number of hampers were sold by the association to divers persons without consultation with him; denied all of the allegations of negligence or any indebtedness; and set up that Hays was not a joint employee, but was representing him only in the matter of proper packing and supervision of the packing of the association's products.
Proof was taken, and the chancellor held that Delmas and Victor, two of the three members of the committee appointed by the association to secure hampers, bought the hampers to be shipped by him, charged to the account of the association, and when the association was in funds it was to pay for same. In other words, the chancellor held that the agreement verbally entered into by those two committeemen and the members of the association was a sale on credit.
Pate, the county demonstration agent, was present at this interview, and insisted that much dissatisfaction would ensue if Adams took pay for the hampers from the proceeds of the sale of the products, but stated that Adams agreed to ship the hampers and look to the individual members for pay therefor.
After this agreement was entered into, the minutes of the association show that it was approved by the association, *Page 652 
and the price paid for the hampers singly was sixteen cents, and they immediately ordered that a profit of one and two cents should be put upon the price of a hamper delivered out to its members. The records show that many members of the association dealt with it and settled with it as to the hampers. In other words, while they contended that it was an individual matter between each individual member of the association and Adams, they did not so act, and the complainant's testimony was to the effect that it was a sale negotiated by these two defendants to the association on credit.
Much proof was taken, and the chancellor, found that the Pascagoula Produce Association was not a copartnership nor a corporation, nor such legal entity as to be liable as such association to a decree for the indebtedness; but did hold that Delmas and Victor were individually liable for the sum sued for, one thousand twenty dollars and sixty cents, less certain offsets allowed, which taken from that sum left a balance of six hundred fifty-three dollars and fifty cents, for which he entered a decree in favor of the complainant against these two defendants.
Appellant contends, first, that the chancellor erred in holding that there was a contract of sale through the committeemen to the association, and contends that on the proof adduced that complainant failed to show a sale to the association.
This is a voluminous record, and we cannot set out the testimony in this opinion, but content ourselves by saying that there was a sharp issue of facts between the complainant and these committeemen, and especially Pate, as to what was said when the hampers were ordered to be shipped. Adams finally testified positively as above indicated, and in accordance with the chancellor's finding, and all of the testimony shows clearly that the association handled the hampers as their own by entering on its minutes that they would be sold to the members and to individuals at a profit, by receiving and claiming settlements, so that we cannot find satisfactory testimony *Page 653 
upon which to reverse the chancellor upon his finding of fact. Adams did say, however, that Victor's statement was substantially correct, with the added statement that he sold on credit to the association.
Appellant contends that these goods were ordered in the name of a voluntary association, and that this committee cannot be held individually liable; and, even if what they said and did in this transaction constituted a contract, that they cannot be held for the reason that the contract is verbal; that there is no writing signed by Delmas and Victor; and that therefore they are relieved from liability under the statute of frauds.
On the first proposition counsel cite Whitehead  Hoag Co. v.Donovan, 210 Ill. App. 268 and Little Rock Furniture Co. v.Kavanaugh, 111 Ark. 575, 164 S.W. 289, 51 L.R.A. (N.S.) 406, Ann. Cas. 1916A, 848, which cases are cited in Ruling Case Law, but in our opinion are not in point here. Especially is this true as to the Arkansas case cited.
Whatever contract was entered into, and whatever liability was created, was initiated, carried on, and completed by these two defendants. It is true that no note or written agreement was signed by them, but they made as binding a contract for themselves and for their association as could be made verbally; and, as we have already stated, the chancellor found that they obligated themselves personally, with their associates, and did not undertake in their conversation, as we read this record, to limit their liability. If we then say that they made a contract for themselves and their associates, is there any difference between the signing of the notes and an agreement to pay the amount? Of course, where there is a written agreement signed, there is no difficulty in determining the facts of the agreement; but the agreement being once established, the same rule of law would apply.
The committee, having agreed to bind themselves and their associates, are subject to the rule of law announced *Page 654 
in Evans v. Lilly, 95 Miss. 58, 48 So. 612, 21 Ann. Cas. 1087, and in the case of Alkahest Lyceum System v.Featherstone, 113 Miss. 226, 74 So. 151, in which latter case the court said.
"The civic league of Senatobia is not a corporation, and therefore could not be sued as an organic entity. The league is simply a majority of the individuals composing the organization. It follows that the officers who executed the agreement forming the basis of this suit are individually liable for the consideration agreed to be paid. . . . The defense of appellees is bottomed upon the theory and assumption that they are not individually liable for the debts of the civic league. This question of law has been ruled against them in Evans v. Lilly Co., 95 Miss. 58, 48 So. 612, 21 Ann. Cas. 1087, and authorities there referred to by Judge FLETCHER."
In each of these cases above cited the members of the voluntary association making a contract for an organization incapacitated to contract, although they set forth in the signing of the contract their agency, and undertook to sign the contract only as agents for a disclosed principal; yet, when the principal was not capacitated to make a contract, the agent so contracting by virtue of his contract thereby renders himself individually and primarily liable.
The whole rule is clearly stated in 25 R.C.L. section 21, p. 65, as follows:
"Under the rule established by many authorities, although a party may be a mere agent, and known to be such, yet if he contracts in his own name, or in his name as agent, when his principal is incapable of contracting, or is irresponsible, the law presumes that he intended to bind himself. In accordance with this rule it has often been held that persons or committees contracting in the name of an association which is unincorporated are personally liable. On the other hand, in the absence of a personal promise or covenant, one signing a contract, *Page 655 
who therein represents himself to be the agent of an association as a disclosed and known principal, or who assumes to contract for such principal only, cannot be held personally liable upon the covenants contained in such contract," etc.
There can be no question in this case but that the contract sued upon differs only from the cases of Alkahest Lyceum System
v. Featherstone, and Evans v. Lilly  Co., supra, in that in the instant case the contract is not in writing, and in the cases supra the contract was in writing.
Having by their acts made themselves principals, we do not see how the statute of frauds could be invoked to relieve them of liability, as they acted for themselves as well as others with whom they were associated. They are answering for their own agreement. True, others were acted for, but, where they became primarily liable, the statute of frauds cannot be invoked, unless they became, by their verbal agreement, liable for the promise or debt of another who was in the first instance primarily liable. The distinction is that these committeemen are primarily liable under the contract for the amount of the debt in the same manner and to the same effect as if they had signed a written order as the goods were delivered to and used by them together with their fellow members.
These two defendants were the only parties dealing with Adams, there was no other principal, because the association they essayed to represent had no legal existence and whether they so intended or not they became individually liable, and we think the chancellor correctly so held.
The cause was dismissed as to numerous defendants, but the decree herein taxed these defendants with all costs, which was error in so far as the costs incurred in issuing and serving process upon defendants held not to be liable are concerned. *Page 656 
The judgment will be reversed only in so far as these appellants were taxed with the costs of bringing other successful defendants into court. These costs should be taxed against appellee, Adams, and to this extent the judgment will be amended here.
Affirmed in part; reversed in part.